DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The present Notice of Allowance replaces the previous Notice of Allowance mailed on 11 January 2021, because it corrects the numbering of the claims and enters in the amendments filed by the Applicant.
Claims 2 and 10 have been canceled.  
No new claims have been added. 
Claims 1, 3-9, and 11-22 are currently pending.

Allowable Subject Matter
Claims 1, 3-9, and 11-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The limitations of monitoring via the Internet the real-time use of each user interface by the, 
respective editor of the plurality of editors and providing a second post-translation editing job from the processing system to the one or more selected user interfaces and associated editors are limitations that are indicative of integration into a practical application which applies the abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Further, as per independent Claims 1, 8, and 17, the best prior art:
1)  Saushkin (US PG Pub. 2010/0158238 Al) discloses a system for routing interactions using bio-performance attributes of persons as dynamic input where in typical routing the call is routed to an agent based on the level 120 words per minute regardless of whether or not the 
2)  Sneddon et al. (US PG Pub. 2007/0050182 Al) discloses a translation quality quantifying apparatus and method which includes a translation system comprising various components including translation assisting software, quality quantifying software, and resource managing software; a translation corps may use the tools and functionality provided by the translation assisting software to effectively and predictably translate source documents into target documents; and a reviewing corps may use the tools and functionality provided by the quality quantifying software to effectively and objectively determine the quality of the translations produced by the translation corp. The resource managing software may assist management in identifying patterns within the data gathered by the quality quantifying software and provide the framework through which changes and adjustments to the overall system, or the operation thereof, may be communicated and implemented;
3)  Torok (US Patent No. 5,458,425), discloses keyboard for touch type editing with a combination of a Universal keyboard with touch type editing means is a combination that produces an unusual and surprising result of great magnitude: A person composing at a word processor can, without learning a new alphanumeric key configuration, double his typing speed during composition. 

However, neither Saushkin, Sneddon et al., nor Torak fairly discloses or teaches:
monitoring via the Internet the real-time use of each user interface by the, respective, editor of the plurality of editors, the monitoring performed by the processing system in real-time, the monitoring including: receiving, via the Internet, recorded post editing information including a number of words and editing time from each of the applications stored on the plurality of user interfaces, the post-translation editing information received from the applications in real-time as the plurality of editors edit their, respective, first post-translation editing jobs, and
calculating for each of the plurality of editors a production speed based on the received word count and editing time, the calculation performed in real-time as the plurality of editors edit their, respective, first post-translation editing jobs, the calculating performed by a timing module communicatively coupled via the internet to each of the user interfaces,;
correcting, by the processing system, the calculated production speed for periods indicating inactivity of the editor;
performing, by the processing system, a machine calculation of the quality of the post-translation editing; and 
selecting one or more of the plurality of user interfaces and associated editors based on a function of the production speed and quality of the monitored first post machine-translation editing jobs, and providing a second post-translation editing job from the processing system to the one or more selected user interfaces and associated editors.

As per independent Claim 8, the best prior art:
1)  Saushkin (US PG Pub. 2010/0158238 Al);
2)  Sneddon et al. (US PG Pub. 2007/0050182 Al); and
3)  Torok (US Patent No. 5,458,425), as noted above, does not fairly disclose or teach: 

time at each editor user interface as the one or more preferred editors edit the first portion of post-translation editing jobs; determine a quality of the first portion of post-translation editing jobs; adjust the calculated production speed to correct for periods of inactivity of the editor;
select a user interface and associated editor from the one or more user interfaces and associated editors based on a function of the quality level of the machine translation output, the production speed, and the quality of the first post machine-translation editing jobs; and provide a second portion of the editing jobs from the machine translated batch job to the selected user interface and associated editor based on the adjusted production speed.

As per independent Claim 17, the best prior art:
1)  Saushkin (US PG Pub. 2010/0158238 Al);
2)  Sneddon et al. (US PG Pub. 2007/0050182 Al); and
3)  Torok (US Patent No. 5,458,425), as noted above, does not disclose or teach:
  	monitoring, in real-time by the processing system via the network, each of the first and second user interfaces to determine a production speed of the first and second editors from the recorded number of words and editing times while the first and second editors edit the first post-translation editing jobs, the production speed determined when a predetermined percentage of the first post-translation editing jobs have been completed; performing a machine calculation of the quality level of the editing by the first and second editor the machine calculation performed by the processing system;

 	determining whether to distribute a second post-translation editing job to the first editor, the second editor, or the first and second editor based on the benchmarks, the determination performed by the processing system; and 
distributing the second post-translation editing job from the processing system to the first editor, the second editor, or the first and second editor based on the determination, the distribution performed by the processing system.

As per independent Claims 1 and 32-33, the best Foreign art,
1)  Thomas (EP 1947574 A1) discloses a foreign language translator in a document editor which allow users of document editors to real-time translate language of text from a first to a second language. Users indicate a selection for translation in a typing area of the document editor, the document editor seeks translation from a remote language translation service by way of internet requests. Users can also seek translations from multiple language translation services and selecting a best translation for display, according to predetermined criteria. However, Thomas does not fairly disclose or teach:
monitoring via the Internet the real-time use of each user interface by the, respective, editor of the plurality of editors, the monitoring performed by the processing system in real-time, the monitoring including: receiving, via the Internet, recorded post editing information including a number of words and editing time from each of the applications stored on the plurality of user 
calculating for each of the plurality of editors a production speed based on the received word count and editing time, the calculation performed in real-time as the plurality of editors edit their, respective, first post-translation editing jobs, the calculating performed by a timing module communicatively coupled via the internet to each of the user interfaces,;
correcting, by the processing system, the calculated production speed for periods indicating inactivity of the editor;
performing, by the processing system, a machine calculation of the quality of the post-translation editing; and 
selecting one or more of the plurality of user interfaces and associated editors based on a function of the production speed and quality of the monitored first post machine-translation editing jobs, and providing a second post-translation editing job from the processing system to the one or more selected user interfaces and associated editors.

As per independent Claims 1, 8, and 17, the best NPL prior art of record, 
1)  Sharon O’Brien,  ”Towards predicting post-editing productivity”, 27 September 2011, pages 197-215 (herein referred to as “O’Brien”), discloses machine translation (MT) quality is generally measured via automatic metrics, producing scores that have no meaning for translators who are required to post-edit MT output or for project managers who have to plan and budget for translation projects. This paper investigates correlations between two such automatic metrics (general text matcher and translation edit rate) and post-editing productivity; and productivity is measured via processing speed and cognitive measures of effort using eye tracking as a tool; and processing speed, average fixation time and count are found to correlate well with the scores for groups of segments, wherein segments with high GTM and TER scores require substantially less time and cognitive effort than medium or low-scoring segments. 

2) Midori Tatsuni, "Correlation between Automatic Evaluation Metric Scores, Post-Editing Speed, and Some Other Factors”, January 2009, 9 pgs (herein referred to as “Tatsumi”), discloses one of the main purposes of this paper is to examine how well automatic metric scores correlate the amount of Post- editing (PE) effort. As a method to capture the amount of PE effort, we measure PE time. Time measurement could be a useful method especially in the commercial context. A time keeping function can be relatively easily embedded in professional post-editors’ standard work environment, thus enabling the capture of real-life data rather than conducting the experiment in a lab.  Time is a simple numerical measure and the data from large samples can be processed and analysed with relative ease. Time affects the production schedule and cost, and is therefore relevant to the industry. The examination of the correlation between automatic metric scores and PE time may give us some insight into understanding the PE effort in terms of the relationship between product (textual difference) and process (effort). 

 	However, neither “Tatsumi” does not disclose or fairly teach:
monitoring via the Internet the real-time use of each user interface by the, respective, editor of the plurality of editors, the monitoring performed by the processing system in real-time, the monitoring including: receiving, via the Internet, recorded post editing information including a number of words and editing time from each of the applications stored on the plurality of user interfaces, the post-translation editing information received from the applications in real-time as the plurality of editors edit their, respective, first post-translation editing jobs, and
calculating for each of the plurality of editors a production speed based on the received word count and editing time, the calculation performed in real-time as the plurality of editors edit their, respective, first post-translation editing jobs, the calculating performed by a timing module communicatively coupled via the internet to each of the user interfaces,;

performing, by the processing system, a machine calculation of the quality of the post-translation editing; and 
selecting one or more of the plurality of user interfaces and associated editors based on a function of the production speed and quality of the monitored first post machine-translation editing jobs, and providing a second post-translation editing job from the processing system to the one or more selected user interfaces and associated editors.

The remaining dependent claims are considered allowable, as they are dependent and based off of an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
April 7, 2021